Title: James Smith to the Commissioners, 15 November 1778
From: Smith, James
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Paris Hotel De Saxe Rue Columbier Nov 15 1778
     
     I have the honour to enclose you the Testimony of Mr. Anthy. Payn concerning the detention of my Goods at Calis with the names of the Officer by whom they were taken and the Servant of Mr. Payn who was also eye witness to the transaction and lives at the Hotel Lyon d’Argent at Calais. It may be also proper to inform you that a Gentleman who I have been given to understand by Mr. Williams is the private Agent of the Commissioners at Calais together with Mr. Whitall and Miss Farrel were made acquainted with the circumstances of the case at the time it happened and may be brought as colaterol evidences to the truth of this matter if necessary.
     Seized and Detained goods I am informed by Mr. Williams are usually deposited in different Bureaus therefore merit different inqueries. This circumstance may have escaped you when you represented my Case to the Minister and consequently explains this answer “J’ai pris à cet egard les Informations les plus exactes, et il en resulte qu’il ne s’est trouvé absolument aucune Trace à Calais de l’Affaire dont il S’agit.” If this is not the Case it manifestly appears that the Officers of the Customs mean to defraud me of my property and it will depend upon your efforts whether they shall be allowed to do it with impunity.
     As I have affairs to settle in England before I can return to America and which requires my immediate presence I should be glad you would send me a pass for me and my Family. If my remonstrance against any part of your conduct shall either through prejudice or resentment influence you to refuse me this request I am willing to give the most solemn assurances of my affection and Duty to my Country. I thought it within the line of my duty to express freely my opinion upon certain points. The Zeal I have constantly professed by my conduct for that Glorious cause in which you are engaged will never suffer me to flatter any man, neither shall the misconduct of others in the least abate my Ardor and under this influence I think proper to tender you my will­ingness to exicute faithfully any commission that shall promote the interests and independancy of America.
     I have the honour to be Gentlemen Your Most Obedient Humble Servant
     
      James Smith
     
    